Title: Dumas to the American Commissioners, 23 January 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs,
La Haie 23e. Janvr. 1778.
Le Morceau de la Gazette de Leide d’aujourdhui, que je joins ici, vous fera voir que vos ordres, reçus par la Lettre de Mr. A. Lee, du 12e., ont été remplis conformément à vos desirs.
S’il avoit dépendu de moi de prévenir absolument toute sortie de recrues Allemandes, il n’en seroit certainement pas parti un seul homme. Ce que je vous avois mandé du refus formel de la part du Roi de P. de les laisser passer, et de sa déclaration sur ce sujet à LL. hh. pp. est la vérité-même, et, dans le fond, conserve toujours son importance. Ces recrues, d’ailleurs, ont dû rebrousser, et faire de grands détours, pour arriver à Bremer-Lehe, Port de l’ennemi: Leur nombre n’est pas considérable; et tout le monde est d’opinion, que cet infame trafic tire à sa fin, sur-tout à présent, que la guerre va, selon toute apparence, embraser l’Allemagne, et qu’on y aura besoin de tous ses hommes, pour les faire s’entr’égorger chez eux.
Voici ce qu’on me mande là-dessus de Liege. “Il avoit été véritablement question, à la Diete de Ratisbonne, de lancer un Décret: mais des raisons politiques ont, sans doute, empêché l’Empereur de mécontenter par là les différents princes de l’Empire, auxquels il a fait savoir, par d’autres voies, avec combien de répugnance il voyoit l’Empire se dépeupler.”
Un autre Correspondant de Hambourg, qui n’est nullement des nôtres, et à qui pour cela je cache mes liaisons avec l’Amérique, m’écrit ce qui suit. “Quant au refus de laisser passer les troupes par ses Etats (du Roi de P.), il ne faut l’attribuer ni à son amitié pour les Am[éricains], ni à son inimitié pour les Anglois. L’Empereur avoit, il y a quelques années, fait arrêter des Recrues levées pour compte de l’Espagne par le Duc de Saxe Hilburghausen. Peut-être auroit-il prohibé de-même les émigrations présentes pour compte de l’Angleterre, si ce n’étoit des Alliés Prussiens, que l’on est bien aise de voir ainsi se dégarnir de leurs troupes. Le même intérêt donc, qui fait taire l’Empereur, dicte au Roi de P——— de s’opposer à ces dépeuplemens. Du reste, il est possible que, dans les conjonctures présentes de l’Amérique, ce Monarque n’empêcheroit pas ceux de ses sujets qui voudroient en profiter à l’exemple des François et des Espagnols; mais que son intention soit d’autoriser ou d’entreprendre un Commerce direct avec l’Amérique, c’est ce qui certainement n’est pas. Je puis également vous certifier, qu’il n’a été expédié aucun vaisseau d’aucun de ses Ports pour l’Amérique, et que la déclaration qu’on prétend qu’il ait faite à l’Envoyé d’Angleterre, pour faire respecter son pavillon, est un conte qui ne mérite aucune créance.”
Je pris congé hier de Mr. le Pensionnaire V.B [Van Berckel] d’Amst[erdam], qui s’en retourne chez lui, parce que les Etats de la Province se sont séparés aujourd’hui. Il avoit avant-hier communiqué, à ma priere, mais sans me faire connoître, votre Lettre circulaire (aux Capitaines) etc., avant qu’elle parût dans la Gazette, il l’avoit, dis-je, communiquée à Mr. le Grand-Pensionnaire, qui l’a lue avec beaucoup d’approbation et de satisfaction. Il m’a assuré, que ce Premier Ministre de la Province pense très-bien, et que le Prince d’Orange même est revenu (au moins extérieurement) de ses idées trop favorables pour la faction dominante en Angleterre: que la Ville d’Amsterdam, sur-tout, en est aujourd’hui fort ménagée et considérée, et obtient ce qu’elle veut dans les délibérations.
Mes spéculations politiques, au reste, reviennent toujours à leur centre, à l’unanimité et à la sagesse de nos Congrès, tant général que provinciaux, et à la fermeté de tout le Peuple Américain, qui en sera toujours une suite nécessaire. Avec cela l’Amérique maintiendra certainement sa parfaite indépendance, et contre la force ouverte, et contre les pieges cachés sous la douceur apparente d’une réconciliation plâtrée, dont le plus grand nombre des principaux Américains (quod Deus avertat) seroient sûrement les victimes, comme dans le funeste temps de la restauration de Charles II. Ce maintien aussi nécessaire que glorieux de la parfaite indépendance Américaine est le sentiment et le voeu, non seulement de moi, mais aussi de Mr. le Pensionaire V. B———, et du Substitut Facteur. J’ai compris par les discours de ce dernier, que la France voit avec beaucoup de peine les troubles commencants de l’Allemagne, parce que cela pourroit faire diversion à ses mesures du côté de l’Am[érique]. Quant au Pensionnaire, il m’a avoué que cette Rép[ublique] devra vraisemblablement la conservation de sa propre liberté à la noble résistance de l’Amérique unie; parce qu’il y avoit eu ici une cabale ambitieuse, qui ne minutoit pas moins que d’établir, dans cet Etat, le despotisme, par le moyen de celui qu’ils espéroient de voir s’établir en Angleterre; mais que cette faction est maintenant abattue, avec celui qui en étoit une des principales Colonnes, Sir J. Y. [Joseph Yorke] dont le crédit devient toujours plus mince.
Je vous recommande, Messieurs, avec toute l’Amérique unie, et mon Individu, avec une égale ferveur, à la protection divine. Je ne puis plus être sauvé qu’avec l’Amérique. Si la guerre Allemande affecte le crédit de la Saxe, comme on paroît le craindre, après tout ce que les ennemis m’ont fait perdre ici, après 3000 florins que je viens de perdre tout récemment en Espagne et en Suede, je suis en danger de perdre enfin tout le reste de mon peu de bien, et d’être réduit, sur mes vieux jours, à voir les miens dans la misere avec et après moi. Dans les angoisses où cela met mon coeur, le seul soulagement que j’aie depuis plusieurs jours, c’est de pouvoir le desserrer un moment dans votre sein amical. Que Dieu bénisse l’Amérique unie! Et s’il ne falloit qu’encore une victime innocente, à la fureur de dominer, je voudrois expirer sur le tas foudroyé de tous les oppresseurs, en léguant ma chere fille aux amis de la liberté. Je vous embrasse, Messieurs, de tout mon coeur, le plus attaché et le plus respectueux de vos serviteurs.
D
